To:      Villafana, Ann Marie C. (USAFLS)[Ann.Marie.C.Villafana@usdoj.gov]
From:                 Case 1:20-cr-00330-AJN
         Nakano, Serene[/O=USA/OU=FIRST             DocumentGROUP/CN=RECIPIENTS/CN=SNAKANO-02]
                                              ADMINISTRATIVE    204-2 Filed 04/16/21 Page 1 of 1
Sent:    Thur 6/14/2007 5:23:41 PM (UTC)
Subject: RE: A question regarding a very old case
COMPLAIN.03.wpd
EJECT2.BRF.wpd
DECISION.02.wpd
DECISION.01.wpd

Marie,

Attached is a copy of the complaint, summary judgment brief and court's decisions. Please let me know if you need any
further info. Good luck!

Serene
212-510-0505




From: Villafana, Ann Marie C. (USAFLS) [mailto:Ann.Marie.C.Villafana@usdoj.gov]
Sent: Tuesday, June 12, 2007 3:40 PM
To: Nakano, Serene
Subject: A question regarding a very old case



Hi Serene – I saw that you were the AUSA who worked on a case several years ago against Jeffrey Epstein involving the
lease of a former embassy. Do you remember anything about the case that you might be willing to share?

A. Marie Villafaña

Assistant U.S. Attorney

500 S. Australian Ave, Suite 400

West Palm Beach, FL 33401

Phone 561 209-1047

Fax 561 820-8777
